Kupferman, J. P.,
dissents in a memorandum as follows: I would reverse and find the petitioner’s designation valid. This case derives from Matter of Reid v Richards (89 AD2d 939). The Committee on Vacancies was still viable as Special Term determined. (Matter of Owens v Sharpton, 45 NY2d 794.) The parties stipulated that the petitioner was a resident as of August 13. There should be no bill of attainder against his designation by the committee. The date for filing the vacancy was after August 13.